

EXHIBIT 10.1
ESSEX PROPERTY TRUST, INC.
2018 STOCK AWARD AND INCENTIVE COMPENSATION PLAN
NON-EMPLOYEE DIRECTOR EQUITY AWARD
NOTICE OF RESTRICTED STOCK AWARD


Grantee’s Name and Address:






 
 
 
 

Essex Property Trust, Inc., a Maryland corporation (the “Company”), pursuant to
the Company’s 2018 Stock Award and Incentive Compensation Plan, as amended from
time to time (the “Plan”), hereby grants to the individual listed above (the
“Grantee”) an Award (the “Award”) of restricted stock with respect to the number
shares of the Common Stock of the Company set forth below (the “Restricted
Shares”). This Award is subject to the terms and conditions of this Notice of
Restricted Stock Award (the “Notice”), the Restricted Stock Award Agreement (the
“Agreement”) attached hereto and the Plan. Unless otherwise defined herein, the
capitalized terms in the Plan shall have the same defined meaning as in this
Notice and the Agreement.
Award Number:
 
Grant Date:
 
Total Number of Restricted Shares:
 

Vesting Schedule:
The Restricted Shares shall be fully vested on the Grant Date, provided that the
Restricted Shares shall be subject to the restrictions on transfer set forth in
Section 3 of the Agreement.






























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice and the Agreement.
Essex Property Trust, Inc.,
a Maryland corporation
By:     ____________________________________
Title:    ___________________________________


THE GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND THE AGREEMENT, AND
REPRESENTS THAT HE OR SHE IS FAMILIAR WITH THE TERMS AND PROVISIONS THEREOF, AND
HEREBY ACCEPTS THE RESTRICTED SHARES SUBJECT TO ALL OF THE TERMS AND PROVISIONS
HEREOF AND THEREOF. THE GRANTEE HAS REVIEWED THIS NOTICE, THE PLAN AND THE
AGREEMENT IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF
COUNSEL PRIOR TO EXECUTING THIS NOTICE, AND FULLY UNDERSTANDS ALL PROVISIONS OF
THIS NOTICE, THE PLAN AND THE AGREEMENT. THE GRANTEE HEREBY AGREES THAT ALL
QUESTIONS OF INTERPRETATION AND ADMINISTRATION RELATING TO THIS NOTICE, THE PLAN
AND THE AGREEMENT SHALL BE RESOLVED BY THE ADMINISTRATOR IN ACCORDANCE WITH
SECTION 13 OF THE AGREEMENT. THE GRANTEE FURTHER AGREES TO THE VENUE SELECTION
AND WAIVER OF A JURY TRIAL IN ACCORDANCE WITH SECTION 15 OF THE AGREEMENT. THE
GRANTEE FURTHER AGREES TO NOTIFY THE COMPANY UPON ANY CHANGE IN THE RESIDENCE
ADDRESS INDICATED IN THIS NOTICE.


Dated: ______________________________
Signed: _____________________________











--------------------------------------------------------------------------------





Award Number: ___
ESSEX PROPERTY TRUST, INC.
2018 STOCK AWARD INCENTIVE AND COMPENSATION PLAN
NON-EMPLOYEE DIRECTOR EQUITY AWARD
RESTRICTED STOCK AWARD AGREEMENT
1.Grant of Restricted Shares.
(a)    Award. Essex Property Trust, Inc., a Maryland corporation (the
“Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Award (the “Notice”), an award (the “Award”) of the number of
shares of Common Stock set forth in the Notice (the “Restricted Shares”),
subject to the terms and provisions of the Notice, this Restricted Stock Award
Agreement (the “Agreement”) and the Company’s 2018 Stock Award and Incentive
Compensation Plan, as amended from time to time (the “Plan”), all of which are
incorporated herein by reference.
(b)    Definitions. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Agreement.
(c)    Incorporation of Terms of Plan. The Award of Restricted Shares is subject
to the terms and conditions of the Plan, each of which is incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
2.Consideration. The Restricted Shares have been issued to the Grantee in
consideration for prior service with the Company.
3.Conditions and Restrictions.
(a)Vesting. Subject to the conditions and restrictions of this Section 3, the
Restricted Shares shall be fully vested as of the date of grant set forth in the
Notice (the “Grant Date”).
(b)Transfer Restrictions. Notwithstanding anything in the Notice or this
Agreement and notwithstanding the fully vested status of the Restricted Shares,
the Restricted Shares granted to the Grantee hereunder may not be sold,
transferred by gift, pledged, hypothecated, or otherwise transferred or disposed
of by the Grantee (including withholding of Shares to satisfy tax withholding
obligations) during the Transfer Restriction Period. Any attempt to transfer
Restricted Shares in violation of this Section 3 will be null and void and will
be disregarded. “Transfer Restriction Period” for purposes of this Agreement
means the period commencing on the Grant Date and ending on the first
anniversary thereof.
4.Issuance of Restricted Shares. As of the Grant Date, the Restricted Shares
will be issued by the Company and registered in the Grantee’s name on the stock
transfer books of the Company. The Restricted Shares shall remain in the
physical custody of the Company or its designee at all times until the
expiration of the Transfer Restriction Period and all other terms and conditions
in this Agreement have been satisfied. Only whole shares of Common Stock shall
be issued.
5.Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such shares of Common Stock or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares of Common Stock shall
have been so transferred.
6.Shareholder Rights. Subject to the restrictions set forth in the Plan and the
Agreement, Grantee shall possess all the rights and privileges of a shareholder
of the Company for all the Restricted Shares while the Award is subject to
stop-transfer instructions, or otherwise held by the Company or its designee,
including the right to vote and receive dividends with respect to the Restricted
Shares.




--------------------------------------------------------------------------------





7.Taxes. The Grantee is advised to review with his or her own tax advisors the
Federal, state, local and, if applicable, non-U.S. tax consequences of the
transactions contemplated by the grant of the Restricted Shares. The Grantee is
relying solely on such advisors and is not relying in any part on any statement
or representation of the Company or any of its agents. Neither the Company nor
any Related Entity shall be responsible for withholding any income tax, social
security, unemployment, disability insurance or other tax obligations that
become legally due by the Grantee in connection with any aspect of the
Restricted Shares, including the award of the Restricted Shares, vesting or
issuance of the Restricted Shares, or sale of the Restricted Shares
(“Tax-Related Items”). The Grantee is solely responsible for timely reporting
all income derived from the Restricted Shares on the Grantee’s personal tax
return and paying all Tax-Related Items, and shall indemnify the Company and all
Related Entities and hold them harmless from and against all claims, damages,
losses and expenses, including reasonable fees and expenses of attorneys,
relating to any obligation imposed by law on the Company or any Related Entity
to pay any Tax-Related Items.
If the Company becomes obligated to withhold any Tax-Related Items, prior to any
relevant taxable or tax withholding event, as applicable, the Grantee shall pay
or make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items. In this regard, the Grantee hereby authorizes the Company or
its agent, at the Company’s discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following methods:
(a)    withholding from wages or other cash compensation otherwise payable to
the Grantee by the Company, and/or
(b)    following the expiration of the Transfer Restriction Period, withholding
from the proceeds of the sale of Restricted Shares, either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Grantee’s
behalf pursuant to this authorization); and/or
(c)    following the expiration of the Transfer Restriction Period, delivery of
Restricted Shares subject to the Award.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee will be deemed to have been issued the full number of
Restricted Shares, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of the Grantee’s participation in the Plan.
The Grantee further acknowledges that the Company (1) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Restricted Shares, including, but not limited to, the
grant, vesting or issuance of the Restricted Shares, the subsequent sale of
Shares acquired pursuant to such issuance and the receipt of any dividends
and/or any dividend equivalents; and (2) does not commit to and is under no
obligation to structure the terms of the Award or any aspect of the Restricted
Shares to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result.
8.Stop-Transfer Notices. In order to ensure compliance with the restrictions on
transfer set forth in this Agreement and the Notice, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and, if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.
9.Additional Conditions to Issuance of Shares of Common Stock. If at any time
the Company determines, in its discretion, that the listing, registration or
qualification of the shares of Common Stock upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
shares to Grantee (or his estate), such issuance will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.
10.Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means


2

--------------------------------------------------------------------------------




of a writing signed by the Company and the Grantee. Nothing in the Notice, the
Plan or this Agreement (except as expressly provided therein) is intended to
confer any rights or remedies on any persons other than the parties. The Notice,
the Plan and this Agreement are to be construed in accordance with and governed
by the internal laws of the State of California without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties.
11.Conformity to Securities Laws. The Grantee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act, and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the U.S. Securities and Exchange
Commission, including, without limitation, Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Restricted Shares are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by Applicable Law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
12.Headings. The captions used in the Notice and this Agreement are inserted for
convenience and shall not be deemed a part of the Award for construction or
interpretation.
13.Administration and Interpretation. The grant of the Award and the vesting of
the Restricted Shares shall be administered in accordance with the provisions of
the Plan, as the same may be amended from time to time. Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
14.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
15.Venue and Waiver of Jury Trial. The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought in the United States District Court for the Northern District
of California (or should such court lack jurisdiction to hear such action, suit
or proceeding, in a California state court in the County of Santa Clara) and
that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR
MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or
more provisions of this Section 15 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.
16.Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery, upon deposit for
delivery by an internationally recognized express mail courier service or upon
deposit in the United States mail by certified mail (if the parties are within
the United States), with postage and fees prepaid, addressed to the other party
at its address as shown in these instruments, or to such other address as such
party may designate in writing from time to time to the other party.
17.Restrictions on Resale. The Grantee hereby agrees not to sell any Shares at a
time when Applicable Laws, Company policies or an agreement between the Company
and its underwriters prohibit a sale. This restriction will apply as long as the
Grantee’s Continuous Service continues and for such period of time after the
termination of the Grantee’s Continuous Service as the Company may specify.
18.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Grantee and his or her heirs, executors, administrators, successors and
assign.


3

--------------------------------------------------------------------------------




19.Severability. Should any provision of the Notice, the Plan or this Agreement
be determined to be illegal or unenforceable, such provision shall be enforced
to the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.
20.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.
21.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
22.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Award and
on any shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.
23.Amendments. The Company may amend this Agreement at any time, provided that
no such amendment shall be made without the Grantee’s consent if such action
would materially diminish any of the Grantee’s rights under this Agreement. The
Company reserves the right to impose other requirements on the Award and the
shares of Common Stock subject to the Award, to the extent the Company
determines it is necessary or advisable under the laws of the country in which
the Grantee resides pertaining to the issuance or sale of the shares of Common
Stock or to facilitate the administration of the Plan.
24.Counterparts. For the convenience of the parties and to facilitate execution,
this Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
document.
25.Waiver. The Grantee acknowledges that a waiver by the Company of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Grantee or
any other person.
END OF AGREEMENT




4